UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6638



FREDERICK LAWRENCE WASHINGTON,

                                                Petitioner - Appellant,

          versus


STATE OF NORTH      CAROLINA;    DAVID   CHESTER,
Superintendent,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-hc-00117-FL)


Submitted:   October 4, 2006                 Decided:   October 24, 2006


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Lawrence Washington, Appellant Pro Se. Mary Carla Hollis,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Frederick   Lawrence   Washington   seeks   to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude that Washington has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                  - 2 -